Blandford, J.
Where a woman, who was a defendant in judgment, was alone interested in property and its income during her’life, but such property could not be reached by levy and sale under the judgment against her, because it was an excutory trust, the title being in.a trustee, a court of equity would take charge of the property and appropriate the income to the payment of the debt. 59 Ga., 71S; 63 Id., 250.
(a.) The life usee having died, the money in the hands of the receiver would be paid either to her administrator or to her creditors. If paid to her administrator, he would have to pay the creditors, and a court of equity having jurisdiction will avoid circuity by ordering immediate payment to the creditors.
Judgment affirmed.